Citation Nr: 0931687	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-21 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
September 1945, September 1946, November 1946, and August 
1956 rating decisions which denied entitlement to service 
connection for lumbosacral spine disability.

2.  Entitlement to an effective date earlier than March 21, 
2001, for the grant of service connection for lumbosacral 
spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to August 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran testified at a Board 
hearing in August 2008, with regard to the issue of 
entitlement to an earlier effective date.  This matter was 
remanded in October 2008 and December 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to service connection for lumbosacral strain 
was denied by the RO in September 1945, September 1946, 
November 1946, and August 1956 rating decisions.  The Veteran 
was notified of each decision and his appellate rights and 
did not file an appeal.

2.  The September 1945 rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

3.  The September 1946 rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.

4.  The November 1946 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

5.  The August 1956 rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.

6.  In June 1976 and June 1999 RO decisions, it was 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for lumbosacral spine disability; the Veteran was 
notified of each decision and his appellate rights and did 
not submit a notice of disagreement within one year of each 
respective notice letter.

7.  The Veteran filed a claim to reopen the issue of 
entitlement to service connection for lumbosacral spine 
disability on March 21, 2001; the claim was granted in a June 
2004 Board decision, and the RO assigned an effective date of 
March 21, 2001, corresponding to the date of receipt of the 
reopened claim.


CONCLUSIONS OF LAW

1.  The September 1945, September 1946, November 1946, and 
August 1956 rating decisions, which denied entitlement to 
service connection for lumbosacral spine disability are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The June 1976 and June 1999 rating decisions, which 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
lumbosacral spine disability are final.  38 U.S.C.A. § 
7105(c) (West 2002).

3.  The September 1945, September 1946, November 1946, and 
August 1956 rating decisions which denied service connection 
for lumbosacral spine disability were not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. § 3.105 (2008).

4.  The criteria for an effective date prior to March 21, 
2001, for the award of service connection for lumbosacral 
spine disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
veteran's claim of CUE in the prior rating decisions, as a 
matter of law.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply 
to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001)(en banc) (holding VCAA does not apply to Board CUE 
motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to 
CUE claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions 
not applicable in this matter).  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. 
§ 5109A that RO CUE must be based upon the evidence of record 
at the time of the decision); Disabled Am. Veterans v. Gober, 
234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

VCAA

With regard to the Veteran's claim for an earlier effective 
date, under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  

Duty to Notify

Initially, the Board notes that since the issue of 
entitlement to an earlier effective date for the grant of 
service connection for lumbosacral spine disability is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in April 2001), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the Court has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the Veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The April 2001 letter with regard to his claim of service 
connection for lumbosacral spine disability, effectively 
notified the Veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
claimed or demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains service 
treatment records, post-service medical records, the 
Veteran's original claim for compensation, the subsequent 
claims for compensation and relevant rating decisions, and 
other relevant documents pertaining to his effective date 
claim.  There is no indication of relevant, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to an earlier effective date.

Factual Background

A review of the Veteran's personnel records reflects an 
enlisted personnel qualification card, which notes, "[a] 
shorter leg (throws his back off) and prevents sport 
participation[.]  Swimming: H.S. team for one term . . . . 
Capt. of swimming team for 1/2 year."

A U.S. Coast Guard enlistment medical examination is negative 
for any complaints or findings reflective of a back 
disability.

An April 1945 treatment record reflects that the Veteran had 
been in the U.S. Coast Guard for about 10 days, and had 
developed pain in his low back region.  It was noted that the 
pain had begun three years previously and was not related to 
a specific injury.  By way of history, the Veteran reportedly 
had been informed six months prior to basic training that his 
left leg was shorter than his right.  He was given a heel 
lift, which he wore and which had given him relief from his 
back problems.  It was reported that the Veteran had not worn 
the lift for the past ten days and that his low back problems 
had recurred.  On clinical examination, there was found a 1/2 
inch shortness of the left leg as compared to the right.  It 
was noted that the Veteran was to have a 3/8-inch raise to 
his left heel.  An X-ray of the Veteran's spine and hips was 
interpreted as normal.

A June 1945 treatment record reflects the Veteran's continued 
complaints of back problems.  The examiner reported that the 
Veteran had fallen from a roof seven years ago, but had not 
had any chronic back problems as a result of the fall.  It 
was noted that the Veteran had been diagnosed with a short 
left leg, had had improvements, but never entirely recovered.  
Reportedly, the Veteran had to give up athletics in school 
because of the pain in his back, and that standing watch or 
being in formation resulted in increasing discomfort in his 
back.  The examiner noted that X-rays of the spine were 
negative, that the shortened left leg accounted for the 
chronic lumbosacral sprain, and that, with increased activity 
particularly sea duty, the Veteran would have further 
trouble.

An August 1945 Report of Medical Survey noted that the 
Veteran had been enlisted in the Coast Guard with no mention 
of any present or previous orthopedic pathology at the time 
of examination.  Twelve days thereafter he was seen at the 
orthopedic clinic because of low back pain.  Questioning 
revealed that he had onset of such pain 3 years ago, without 
trauma, that he was seen by various physicians, and that 6 
weeks prior to enlistment shortening of the left leg was 
diagnosed.  Use of a lift on the left heel readily controlled 
symptoms.  After arrival he no longer had the special shoeing 
and thus had recurrence of complaints.  Examinations revealed 
pelvic tilt to left with mild compensatory scoliosis, 1/2 inch 
shortening of left leg, and all other physical signs, static 
and functional normal.  X-rays of the lumbosacral spine and 
pelvis revealed no abnormality.  He continued training with 
elevation of left heel.  The June 1945 evaluation was 
referenced.  The history was recapitulated, nothing could be 
elicited to arouse suspicious of disability being incident to 
nor aggravated by service, rather it was quite obviously a 
pre-existing fault.  Physical examination confirmed previous 
findings and re-x-ray of lumbosacral spine and pelvis was 
still normal.  In the opinion of the Veteran's pathology, 
prognosis was very poor if assigned to sea duty, particularly 
since he has had consistent discomfort while in training and 
has not taken any gymnastics in this period.  Discharge was 
recommended.  The diagnoses were clearly established by 
history, by physical examination, and by trial of duty.  The 
Veteran's discharge from the Coast Guard was recommended.

A 'Medical History' report reflects that a Board of Medical 
Survey was held in August 1945.  The diagnoses were 
congenital shortening left lower extremity, poor posture, and 
chronic lumbo sacral strain.  The report stated as follows:

RESULT OF MISCONDUCT:  ARE NOT
INCIDENT OF SERVICE:  WERE NOT
EXISTED PRIOR TO SERVICE:  YES
AGGRAVATED BY SERVICE:  NO

Discharge was recommended due to the report of the Board of 
Medical Survey.

On August 31, 1945, the Veteran filed a formal claim for 
compensation.  He claimed "short knee on left leg, agitated 
by service, "congenital shortening left lower extremity" 
and "chronic lumbo sacral strain."  

In a September 17, 1945, rating decision the RO denied 
entitlement to service connection for congenital shortening, 
left lower extremity, and chronic lumbosacral strain.  The RO 
stated that the condition was in the nature of a 
constitutional or developmental abnormality, not a disability 
for VA purposes.  Such rating decision was issued to the 
Veteran on the same date, informing him that service 
connection had not been established for back and left leg 
conditions.  

A November 1945 statement from Benjamin A. Sauer, D.C., notes 
that he first began to treat the Veteran in January 1945 for 
muscle aches and pain in the middle and dorsal spine.  The 
Veteran had reported that the pain had been present for two 
years.  Dr. Sauer noted that by the use of a 1/4 inch lift on 
the left heel to compensate for the left leg length 
deficiency and the application of chiropractic adjustments, 
all back symptoms complained of disappeared and the Veteran 
was able to do all types of physical labor without any back 
discomfort.  It was also noted that following discharge from 
service, the Veteran returned to Dr. Sauer complaining of a 
recurrence of his back trouble.  The Veteran reportedly 
informed Dr. Sauer that it was necessary for him to go 
without the lift on his left shoe during the first three 
months he was in service, and that afterwards he was given an 
inadequate lift.

A June 1946 statement from John B. Stevens, M.D., notes in 
particular, the Veteran's report that he was unable to 
procure the corrective lift in boot camp for his shoe and 
that his back began to bother him as a result more and more.  
It was noted that since discharge, in spite of the fact that 
he again had the lift on his left shoe and he was wearing a 
dorsal lumbar back support, the Veteran was unable to walk 
more than a short distance or sit for a short time without 
severe discomfort.  Dr. Stevens noted that there were no 
objective findings to explain the Veteran's complaints, and 
that it did not seem likely that the 1/2 inch shortening was 
sufficient to produce all the symptoms that the Veteran 
claimed.  Dr. Stevens was unable to make a definitive 
diagnosis.

In a September 1946 rating decision, the RO reviewed the 
Veteran's claim, and noted consideration of the statement of 
Dr. Stevens.  The RO determined that there was no evidence to 
warrant a change in the September 1945 rating decision.

A September 1946 statement from Wolf Elkan, M.D. (received in 
November 1946), notes the Veteran's reported history of being 
free of back pain and able to move and lift things freely 
upon entrance into recruit training.  Reportedly, the Veteran 
had not been given the appropriate special shoes to 
compensate for his short left leg.  As a result, when the 
Veteran participated in the regular training routine, the 
back pain returned and increased to such an extent that the 
Veteran had difficulty sitting or standing, and was unable to 
bend or lift objects.  Dr. Elkan noted that he had seen the 
Veteran for the first time that month, and the Veteran had 
been unable to get up from a sitting position without pain or 
effort.  Following a clinical evaluation, Dr. Elkan's 
diagnosis was sacroiliac pain and coccygodynia possibly due 
to a dislocated intervertebral disc.  Dr. Elkan opined that 
he believed that in this case the Veteran's low back 
condition had been aggravated because of military service, 
which was the cause of the Veteran's considerable current 
disability.

In a November 1946 rating decision, the RO noted 
consideration of the statement of Dr. Elkan.  The RO 
determined that the condition was in the nature of a 
constitutional or development abnormality, not a disability.

In April 1947, the Veteran contacted the RO expressing a 
desire to amend his original claim to include a sinus 
condition.

In April 1947, the RO issued a decision stating that his 
claim for disability benefits had been carefully reconsidered 
on the basis of all evidence of record.  The RO confirmed and 
continued the prior determination, noting that a sinus 
condition was not incurred or aggravated by service.

An April 1947 statement (received in May 1947) from John E. 
Free, M.D., notes that Dr. Free operated on the Veteran in 
November 1946 for the excision of herniated intervertebral 
discs.

In May 1947, the RO issued a Rating Sheet which confirmed and 
continued the April 1947 rating decision.

A May 1947 affidavit from G.O., notes that G.O. was with the 
Veteran in boot camp and that the Veteran did not receive a 
lift for his left shoe until more than seven weeks after boot 
camp had begun.  During this time, G.O. noted, the Veteran 
had pain in his low back and that after 2 1/2 months was 
unable to perform his duties.  An affidavit from J.M. notes 
the Veteran's complaints of back pain and the lack of a 
proper heel lift for his left shoe when both were in basic 
training.  The Veteran reportedly was transferred to a 
convalescent company where he received the lift and treatment 
for his back.  An affidavit from M.M. notes the Veteran's 
complaints of back pain in service due to a lack of heel/shoe 
lift during basic training.

In June 1947, the RO issued a Rating Sheet which acknowledged 
the lay statements, and confirmed and continued the April 
1947 rating decision.

A July 1956 letter from Arthur C. Peckham, M.D., to Richard 
Farr, M.D., notes that Dr. Peckham believed the Veteran's 
claim for his low back should be reconsidered by VA.

An August 1956 VA examination report from Dr. Farr, notes 
that the Veteran's claims file and service treatment records 
were reviewed, but there was very little pertinent to the 
Veteran's present complaints.  The Veteran's reported history 
included a skiing accident in which he landed on his head and 
shoulders and injured his head and low back.  He reportedly 
was not hospitalized, sought chiropractic treatment and made 
a good recovery.  The Veteran was noted to complain of 
chronic pain in his back since discharge.  He had been 
operated on in 1946 and again in 1948 for protruding discs.  
The Veteran reportedly had been better for some time but was 
now getting gradually worse.  Associated X-rays were noted as 
not being too remarkable, and Dr. Farr noted findings of 
post-operative disc syndrome.

In August 1956, the RO determined that, in consideration of 
Dr. Peckham's letter, there was no change warranted to the 
prior rating action.

In March 2001, the veteran filed a claim to reopen, and 
medical evidence and opinions were received in support of the 
claim.  In a June 2004 decision, the Board determined that 
new and material evidence had been received to reopen the 
claim of entitlement to service connection for lumbosacral 
spine disability, and granted entitlement to service 
connection for lumbosacral spine disability.  The Board found 
that the RO's November 1999 denial of service connection for 
disability of the lumbosacral spine was final.  The Board 
specifically determined that while service records did not 
definitely establish that the Veteran's low back was 
aggravated in service, there was now competent evidence, with 
specific reference to several documents associated with that 
current claim, both for and against the question of whether 
such aggravation occurred.  

Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE is 
present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14. 

The relevant laws and regulations in effect in 1945, 1946, 
and 1956 with respect to awards of service connection were 
essentially unchanged from those in effect at present; 
however, the numeric designations differed.  See generally 
Pub. Law No. 77-361 (effective December 20, 1941); VA Inst. 1 
to Sec. 9(a) and (b) of Pub. Law. No. 78-144 (effective July 
13, 1943); Regulations and Procedure - Regulations (R&PR) 
1077(B) (effective December 20, 1941).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 471, 
471a (1946, 1952); 38 C.F.R. § 2.1077 (1938, 1946).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. §§  2.1078, 2.1079 (1938, 1946).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2008); 38 C.F.R. § 3.63 
(1948); 38 C.F.R. § 1063 (1946); see also VA Inst. No. 1 to 
Sec. 9 (a) and (b) of Pub. Law No. 78-144, Par. 2(d) 
(effective July 13, 1943).

The Veteran contends that there was clear and unmistakable 
error in the 1945, 1946, and 1956 rating decisions.  
Initially, the Board notes that in February 1990, 38 U.S.C.A. 
§ 5104(b) was enacted which requires that RO decisions 
specify evidence considered and reasons for disposition.  See 
also Crippen v. Brown, 9 Vet. App. 412 (1996).  Prior to 
enactment of such regulation, the Court required that it be 
clear from the face of the RO decision that a particular 
piece of highly probative evidence had not been considered in 
the RO's adjudication of the case.  See id, citing Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996).  In the case at hand, the 
requirement for a detailed statement of reasons and bases was 
not applicable at the time of the challenged rating 
decisions. See, e.g., Natali v. Principi, 375 F.3d 1375 
(Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 
2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In general 
for the proposition that because the law prior to the 
enactment of the Veterans' Benefits Amendments of 1989 did 
not require the RO to set forth in detail the factual bases 
for its decisions; nor provide in depth discussion of 
applicable law, the failure to do so was not clear and 
unmistakable legal error at the time of such decisions, and 
the rating board was presumed to have made the requisite 
findings under a presumption of validity).   Because the RO 
had no obligation at the time of issuance of the 1945, 1946, 
and 1956 decisions to recite the evidence considered, 
"[s]ilence in a final RO decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record."  See id; see also Russell; and, Mason v. Brown, 8 
Vet. App. 44 (1995).  Additionally, a current provision of 
law not applicable at the time of the challenged decision may 
not form the basis for a CUE allegation.  Id.  

As indicated above, the law provides that a prior final 
rating action will be revised only on the basis of CUE. § 
3.105(a).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell, 3 Vet. App. 310, 313 
(1992).  A determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
unappealed rating decision.  Id.  CUE is the kind of error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet. App. 40, 43 
(1993).

To raise a valid claim of CUE, the Veteran must state, with 
"some degree of specificity," what the error is and also 
provide "persuasive reasons" why the result would have been 
manifestly different but for the alleged error.  An assertion 
that the adjudicators had "improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.

Essentially, the Veteran argues that the RO did not properly 
weigh the evidence of record at the time of issuance of each 
rating decision in 1945, 1946, and 1956, and that the RO 
improperly characterized the Veteran's claimed back condition 
as congenital, failing to properly apply the applicable laws 
and regulations.

As detailed, at the time of the issuance of the September 
1945 rating decision, the evidence on file at that time 
consisted of service treatment records and the Veteran's 
August 1945 claim for compensation.  As detailed, the Medical 
Survey Board determined that the Veteran had a chronic 
lumbosacral strain which existed prior to service and was not 
aggravated by service.  In the September 1945 rating 
decision, the RO simply referenced congenital shortening, 
left lower extremity, and chronic lumbosacral strain, 
determining that the condition was in the nature of a 
constitutional or development abnormality, not a disability 
for VA purposes.  While the Board acknowledges that the RO 
did not specifically refer to the applicable laws and 
regulations referring to a pre-existing disability, 
presumption of soundness, and aggravation, the Board notes 
that the absence of a specific reference to, or failure to 
cite, a controlling regulation in a rating decision does not 
mean it was not considered.  VAOPGCPREC 6-92 at para. 6 (Mar. 
6, 1992).  Failure to discuss regulations does not constitute 
CUE as there is nothing to suggest that, had there been a 
written discussion of such regulations, a different result 
would have ensued.  Crippen, 9 Vet. App. at 421.  In 
rendering the initial rating decision, the RO clearly relied 
on service treatment records which consisted of the sole 
evidence concerning any nexus to service at that time.  Such 
decision was based on evidence which indicated that the 
Veteran had a pre-existing back disability that was not 
aggravated by service.  Although the rating decision was not 
optimally comprehensive in its discussion, again, the Court 
has recognized that RO decisions issued prior to February 
1990 may not be as thorough as those by today's standards.  
Given the clarity of the service treatment records and 
findings of the Medical Board that addressed the theories of 
entitlement associated with the Veteran's claimed disorder at 
the time, the Board is satisfied that the RO decision was a 
fair exercise in rating judgment.  Although the Veteran 
contends that the evidence was adequate at this time for the 
grant of service connection and the error occurred by not so 
granting, for the above reasons, the Board cannot agree that 
CUE was committed.  Based on the evidence at the time, there 
was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a 
determination that there is CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question).  Additionally, the Veteran has pointed out that he 
was not afforded a VA examination at his time.   The Court 
has held that the failure to fulfill the duty to assist does 
not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As detailed, at the time of issuance of the September 1946 
rating decision, the evidence on file at that time consisted 
of service treatment records which had previously been 
considered by the RO, a November 1945 statement from Dr. 
Sauer, and a June 1946 statement from Dr. Stevens.  Dr. Sauer 
stated that he had treated the Veteran for muscle aches and 
pain in January 1945, and gave him a heel lift which 
alleviated his back symptoms.  Such statement from Dr. Sauer 
essentially confirms the in-service statements of the Veteran 
that he experienced back symptomatology prior to service, and 
the findings of the Medical Board that he had pre-existing 
back symptomatology.  Dr. Stevens noted the Veteran's 
complaints regarding having an improper lift, but there were 
no objective findings and he could not make a definitive 
diagnosis.  Such statement from Dr. Stevens was specifically 
submitted in support of his claim to reopen, and the RO noted 
review of the statement and confirmed and continued the 
initial adjudication.  Again, while the RO did not 
specifically discuss the contents of the statement from Dr. 
Stevens, there was no requirement at that time to do so, and 
this amounts to an argument on how the RO weighed the 
evidence, rather than clear evidence that the RO did not 
properly consider the applicable regulations in 
readjudicating the claim.  The Court has held that "simply 
to claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, 6 Vet. App. at 
44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

At the time of issuance of the November 1946 rating decision, 
the evidence of record contained new evidence consisting of a 
statement from Dr. Elkan, which contained a diagnosis and an 
opinion with regard to aggravation.  The RO acknowledged such 
statement in continuing the denial of the claim.  It is clear 
that the findings of aggravation by Dr. Elkan contradicted 
the findings of the Medical Board that had previously been 
considered by the RO in previously adjudicating the claim.  
While the RO did not specifically discuss the contents of the 
statement from Dr. Elkan, it is clear that the RO did 
consider such evidence in readjudicating the claim.  Again, 
this amounts to a disagreement with how the RO weighed and 
evaluated the evidence at that time, which cannot amount to 
CUE.  See id.   Moreover, it cannot be concluded that an 
undebatable error occurred that but for that error, the 
outcome would have been changed.  Rather, this additional 
statement, while certainly evidence in favor of the claim, 
was then part of a record that contained very strong evidence 
from service that was against the claim.  As such, the record 
was not incontrovertible as to service connection.    

The Veteran has not specifically alleged CUE in the May 1947 
or June 1947 rating decisions, and such decisions 
acknowledged additional evidence from the Veteran but 
continued the denial.

At the time of the issuance of the August 1956 rating 
decision, an August 1956 VA examination had been conducted 
which showed post-operative disc syndrome, and the Veteran 
complained of chronic pain since service.  There was also a 
statement from Dr. Peckham to the VA examiner Dr. Farr, which 
indicated that the Veteran's claim for his low back should be 
reconsidered by VA, but did not contain any specific 
objective findings.  The RO only referenced the statement 
from Dr. Peckham in the August 1956 decision; however, the 
Board notes that a VA examination was conducted 13 days prior 
to the August 1956 adjudication.  In readjudicating the 
claim, the RO did not specifically discuss the contents of 
Dr. Peckham's statement or refer to the VA examination.  The 
Veteran's representative has suggested that the RO did not 
properly consider the VA examination; however, there is no 
indication that such evidence was not considered.  Again, the 
RO was not required to recite the evidence considered at that 
time, and silence could not be taken as showing a failure to 
consider evidence of record.  See Crippen citing Eddy; see 
also Russell; and, Mason v. Brown, 8 Vet. App. 44 (1995).  
Nonetheless, even if the VA examination report was not 
considered by the RO, such would not have manifestly changed 
the outcome at the time the August 1956 decision was made, as 
such report essentially offers cumulative details of his pain 
during service, and does not offer a further etiological 
opinion.

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the September 1945, September 
1946, November 1946, and August 1956 rating decisions, and 
that the statutory and regulatory provisions extant at the 
time were correctly applied.  The Board finds that there was 
no error which was undebatable and of the sort which, had it 
not been made would have manifestly changed the outcome at 
the time it was made.  



Effective date

As the Board has determined that the September 1945, 
September 1946, November 1946, and August 1956 rating 
decision did not contain CUE, the Board has reviewed the 
Veteran's claim for an earlier effective date pursuant to the 
provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

The Veteran claims entitlement to an earlier effective date 
for the grant of service connection for lumbosacral spine 
disability.  As detailed hereinabove, the Veteran's claim was 
adjudicated multiple times in rating decisions issued in 
1945, 1946, 1947, and 1956.  The Veteran did not file an 
appeal with regard to any of the said RO determinations; 
thus, said decisions are final.  38 U.S.C.A. § 7105.  A June 
1976 RO determination denied entitlement to service 
connection on the basis that new and material evidence had 
not been received.  The Veteran did not file a notice of 
disagreement; thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  A June and November 1999 determination denied 
entitlement to service connection on the basis that new and 
material evidence had not been received.  The Veteran did not 
file a notice of disagreement; thus, the RO decision in 1999 
is final.  38 U.S.C.A. § 7105.  

In March 2001, the Veteran filed a claim to reopen, and the 
June 2004 Board decision determined that new and material 
evidence had been received to reopen the claim, and 
determined that service connection was warranted for 
lumbosacral spine disability.  A February 2005 rating 
decision implemented the Board's grant of service connection, 
and appropriately assigned an effective date of March 21, 
2001, corresponding to the date of receipt of the Veteran's 
claim to reopen.  The Veteran does not contend that an 
unadjudicated claim was filed prior to March 2001; the crux 
of the Veteran's contention is that the RO committed clear 
and unmistakable error in the 1945, 1946 and 1956 rating 
decisions which has been discussed and denied hereinabove.  

VA is not free to award a retroactive effective date prior to 
the date it receives a claim unless there is specific 
statutory or regulatory authority for such retroactive 
effective date.  In consideration of 38 C.F.R. § 3.400, there 
is no provision which authorizes VA to award benefits 
retroactively; thus, as the RO properly assigned the reopened 
claim date as the effective date, his claim for an earlier 
effective for the award of service connection for lumbosacral 
spine disability must be denied.  Based on the facts in this 
case, there is no legal basis for an effective date prior to 
March 21, 2001, for the award of service connection for 
lumbosacral spine disability.  The evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).  



ORDER

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


